Citation Nr: 9912330	
Decision Date: 05/04/99    Archive Date: 05/12/99

DOCKET NO.  96-09 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement of the appellant to an increased apportionment of 
the veteran's disability compensation benefits on behalf of 
the veteran's children, Jamie and Rene.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

J. A. Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1975 to August 
1978.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 1995 special apportionment decision 
by the Buffalo, New York, Regional Office (RO).  A notice of 
disagreement was received from the appellant in November 
1995.  A statement of the case was issued in January 1996, 
and a substantive appeal was received in February 1996.  In 
May 1997, this matter was remanded by the Board to the RO for 
further development.  

This is a contested case.  The veteran is represented by 
Paralyzed Veterans of America, Inc.  The appellant is not 
represented in connection with her appeal.


FINDINGS OF FACT

1.  The veteran is in receipt of service connected 
compensation, including special monthly compensation, based 
on numerous service-connected disabilities associated with 
multiple sclerosis; a combined disability evaluation of 100 
percent has been in effect since February 1986. 

2.  In September 1987, the appellant was awarded an 
apportionment, in of the veteran's disability compensation on 
behalf of the veteran's minor children, Jamie and Rene; in 
September 1995, the RO increased the monthly apportionment of 
the veteran's disability compensation from $250.00 to 
$350.00, and in November 1997 increased the monthly 
apportionment of the veteran's disability compensation to 
$733.00.

3.  The appellant has demonstrated a financial hardship that 
warrants an increased apportioned share of the veteran's 
compensation benefits.  

4.  Increasing the apportionment of the veteran's 
compensation benefits from $733.00 per month to $933.00 per 
month on behalf of his dependent children would not cause 
undue hardship to the veteran.


CONCLUSION OF LAW

An increase in the apportioned amount of the veteran's 
disability compensation benefits, from $733.00 per month to 
$933.00 per month, but no more, payable to the appellant on 
behalf of the veteran's minor children, is warranted.  
38 C.F.R. §§ 3.450, 3.451, 3.452, 3.453 (1998)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the time of the May 1997 Board remand, the record 
reflected that the veteran had a combined service-connected 
disability rating of 100 percent based on numerous service-
connected disabilities associated with multiple sclerosis 
(the Board notes that a combined disability evaluation of 100 
percent has been in effect since February 1986).  He was also 
entitled to special monthly compensation.  However, 
subsequent to the May 1997 Board remand, the veteran's 
compensation was reduced (specifically, his special monthly 
compensation) effective August 1997 as the VA Medical Center 
in Buffalo, New York informed the RO that the veteran had 
been admitted (via VA contract) to the Woodland Park Health 
Care Center in June 1997 and was to remain there until June 
1999.  

The appeal in this contested case arises from a September 
1995 apportionment decision in which the RO increased the 
monthly apportionment of the veteran's disability 
compensation for his two children, Jamie and Rene, from 
$250.00 to $350.00.  The appellant (the mother of Jamie and 
Rene and their custodian) initiated an appeal on their 
behalf, claiming that a higher apportionment was warranted.  
In a November 1997 special apportionment decision, the RO 
increased the monthly apportionment of the veteran's 
disability compensation for his two children to $733.00 (for 
historical purposes, it is noted that the appellant was 
originally awarded an apportioned share of the veteran's 
disability compensation on behalf of the two children in a 
September 1987 special apportionment decision; the appellant 
and the veteran were divorced in February 1987).

The Board notes that all or any part of a veteran's 
compensation award may be apportioned if the veteran's spouse 
and/or children are not residing with the veteran and the 
veteran is not discharging his or her responsibility for the 
spouse or children's support.  38 U.S.C.A. § 5307 (West 
1991); 38 C.F.R. § 3.450(a)(1)(ii) (1998).  In addition, 
where hardship is shown to exist, compensation may be 
specially apportioned between the veteran and his or her 
dependents on the basis of the facts in the individual case 
as long as it does not cause undue hardship to the other 
persons in interest.  38 C.F.R. § 3.451 (1998).  

Factors to be considered include the amount of VA benefits 
payable, other resources and income of the parties in 
interest, and any special needs of the respective parties. 
Id.  Special apportionment is meant to provide for claimants 
in situations in which hardship is shown to exist on the 
basis of the facts in the case as long as it does not cause 
undue hardship on the other parties in interest.  Ordinarily, 
apportionment of more than 50 percent of the veteran's 
benefits would constitute undue hardship on him or her while 
apportionment of less than 20 percent of his or her benefits 
would not provide a reasonable amount for any apportionee.  
Rates of apportionment of disability compensation, service 
pension or retirement pay will be determined under 38 C.F.R. 
§ 3.451 (the factors are noted above).  38 C.F.R. § 3.453 
(1998).

Currently, the appellant contends, in substance, that due to 
the cost of raising the veteran's two children (to include 
paying for dental work, clothing, and food), she is entitled 
to, on their behalf, an increased apportioned share of the 
veteran's compensation benefits greater than $733.00.  

A Financial Status Report (FSR) (with attached statement) 
received from the appellant in August 1995 reflects her 
monthly family income at the time of $574.00, which included 
the then $250.00 apportionment and "disability for 
children" in the amount of $324.00.  She reported monthly 
expenses in the amount of $2,025.00, $600.00 of which was 
noted to be spent on food (curiously, in her June 1995 claim, 
she had indicated that her family received food stamps).  The 
Board notes that the appellant reported at the time that four 
minor children (to include the Rene and Jamie) and one adult 
(20 years of age) resided in her home at the time.  She also 
noted that she was separated from her husband at the time and 
was in the process of obtaining a divorce from him.  The 
appellant did not, however, indicate whether this husband was 
providing any financial support to the home (however, in her 
claim she noted that her husband was rehabilitating from a 
back injury, and that his income was "little" at the time).  

In a FSR received in June 1997, the appellant reported that 
her monthly family income at the time consisted of $464.00 in 
unemployment benefits only.  Curiously, she did not include 
the then $350.00 apportionment.  She reported monthly 
expenses in the amount of $1898.00.  The Board notes that the 
appellant reported at the time that three minor children (to 
include the Rene and Jamie) resided in her home.  She also 
indicated that she was still married but was separated, and 
again provided no information regarding whether she received 
any financial support from her husband. 

In a FSR received in July 1998, the appellant reported that 
her monthly family income was $1,092.00 at the time, which 
included the then (and current) $733.00 apportionment as well 
as $359.00 in benefits received on Jamie and Rene's behalf 
from the Social Security Administration (SSA).  She reported 
monthly expenses in the amount of $2,717.00, which included 
$400.00 in clothing expenses.  The Board notes that the 
appellant again reported that three minor children (to 
include the Rene and Jamie) resided in her home.  She also 
indicated that she was still married but was separated, and 
again provided no information regarding whether she received 
any financial support from her husband.  The appellant noted 
that she would be "home schooling" Jamie and Rene and that 
this would increase the financial burden placed on her in 
raising them.  Additionally, she added that the two children 
are or would be taking music lessons.  

A FSR received in September 1998 was filled out by the 
veteran's father as the veteran was unable to due to his 
multiple sclerosis (the veteran did sign the form).  The FSR 
reflects the veteran's income of $3573.63, which includes 
$2913.63 in VA disability compensation and $660.00 in Social 
Security benefits.  He listed monthly expenses amounting to 
$5126.89, however, this included $4730.29 which was paid by 
VA directly to the Woodland Park Health Care Center for care 
provided for the veteran.  The other expenses listed included 
$1100.89 in monthly mortgage payments and a $295.00 car 
payment (therefore, his expenses were roughly $1,400.00 at 
the time).  It was also noted that the veteran had $3245 in 
the bank and $3371.13 in stocks or bonds.  His house was 
noted to be worth $140,000.  It was also noted that the 
veteran's mortgage payment was $5,585 in arrears, that he 
owed $1,600 on a credit card, and that his current wife had 
not communicated with him since November 1997 (so he was 
unable to provide her income information).  

After considering all of the evidence of record in light of 
the regulations noted above, the Board finds that an 
increased apportioned share of the veteran's compensation 
benefits, payable to the appellant on behalf of the minor 
children, to $933.00 per month, is warranted.  

The Board recognizes that the appellant has been less than 
forthright regarding monthly family income, as reflected by 
the inconsistencies documented in the FSRs and associated 
statements, all noted above.  For example, she has not 
indicated what, if any, financial help she is or was 
receiving from her husband (or former husband, if they have 
since divorced).  Further, in June 1997 she reported that she 
was receiving $464.00 in unemployment benefits but did not 
include the apportionment, and in July 1998 did not report 
employment or unemployment income, just benefits 
(apportionment and those from SSA) received on behalf of 
Jamie and Rene.   

Nevertheless, the Board finds that hardship is shown to exist 
on the part of the appellant, who receives the apportioned 
share on behalf the minor children, as demonstrated by the 
relatively small monthly family income reported, which is 
less than the overall reported expenses.  

On the other hand, while the Board does not doubt that the 
veteran may have to make some financial adjustments in light 
of the decision in this case, the Board also finds that 
increasing the apportioned share of the veteran's 
compensation benefits to $933.00 will not cause undue 
hardship to the veteran.  Further, the Board notes that the 
veteran's reported monthly income outweighs his reported 
expenses, and that his basic needs and treatment for the 
debilitating manifestations of his multiple sclerosis are no 
doubt being addressed at the Woodland Park Health Care 
Center.  

In the judgment of the Board, hardship contemplates an 
inability to pay for essentials such as food, clothing, 
shelter or medical expenses.  The Board finds that increasing 
the apportionment of the veteran's compensation benefits to 
$933.00 per month on behalf of his dependent children would 
not result in such deprivations with regard to the veteran. 
38 C.F.R. §§ 3.451, 3.453 (1998).  However, increasing this 
amount further may cause undue hardship to the veteran.  

For the foregoing reasons, the Board concludes that the 
criteria for an increase in the apportionment of the 
veteran's compensation benefits from $733.00 per month to 
$933.00 per month on behalf of his dependent minor children 
is warranted.  In this respect, the appeal is granted.  The 
Board points out that the veteran should be informed that if 
his financial circumstances change, it would be within his 
rights to file an appropriate claim with the RO.  




ORDER

The apportionment of the veteran's compensation benefits, 
paid to the appellant on behalf of the veteran's minor 
children, Jamie and Rene, is increased to $ 933.00 per month.  
The appellant's appeal is granted.




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals



 

